Citation Nr: 0209966	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  00-08 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
neuropathy of the left scapular nerve.


REPRESENTATION

Veteran represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1946 to May 1946, 
and from October 1950 to November 1952.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The Board remanded this claim to the RO for 
additional development in March 2001.

The Board notes that, during a hearing held before the 
undersigned Board Member in November 2000, the veteran 
appears to have raised a claim of entitlement to service 
connection for a neck disorder secondary to his service-
connected left upper extremity disability.  See Tr. at 6.  
This matter is referred to the RO for appropriate action.  
The Board notes further that the veteran's representative 
also has asserted that the veteran has separate disability 
affecting the left elbow, wrist, hand, and fingers that is 
related to the service-connected disability at issue and 
should be rated separately from his service-connected left 
shoulder disability.  As service-connection is not in effect 
for disability separate from the left scapular neuropathy and 
affecting the left elbow, wrist, hand and fingers (i.e. the 
middle and lower radicular nerve groups), this matter is also 
referred to the RO for appropriate adjudicatory action.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim and obtained and fully developed all 
evidence necessary for the equitable disposition of that 
claim.

2.  The veteran's left upper extremity disability is 
manifested by atrophy of the supraspinatus, bicep and tricep 
muscles, tenderness over the supraclavicular area, decreased 
reflexes, hypersensitivity around the scapular nerve on the 
lateral surface of the upper arm, and decreased left shoulder 
strength.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
neuropathy of the left scapular nerve have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8510 (2001), 
as amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to a higher evaluation for neuropathy of the left scapular 
nerve.  In a rating decision dated September 1999, the RO 
denied the veteran this benefit.  Thereafter, the veteran 
appealed the RO's decision.      

During the pendency of the appeal, the President signed into 
law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated April 
2001, the RO notified the veteran of the change in the law 
and indicated that, after developing the evidence pursuant to 
that law, it would reconsider his claim.  A review of the 
claims file reflects that, thereafter, the RO indeed 
undertook all development necessary to comply with the VCAA 
and then readjudicated the veteran's claim based on all of 
the evidence of record.  In light of the foregoing, the Board 
finds that all available evidence that could substantiate the 
claim has been obtained and there is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  Thus, the obligation that the RO provide 
the claimant with any notice about how the responsibilities 
are divided between VA and the claimant in obtaining evidence 
is now moot.  Finally, the Board's decision to proceed in 
adjudicating the veteran's claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

In a rating decision dated May 1953, the RO granted the 
veteran service connection, and assigned him a 30 percent 
evaluation, for neuropathy of the left scapular nerve.  The 
RO based this decision on evidence showing that the veteran 
had an in-service diagnosis of neuropathy of the left 
shoulder and post-service atrophy and weakness in the left 
upper extremity and limitation of motion of the left arm.  
The 30 percent evaluation has remained in effect since the 
RO's decision.  The veteran now seeks a higher evaluation for 
his left upper extremity disability.  

In written statements submitted during the pendency of his 
appeal, during VA examinations of his disability, and during 
a hearing held before the undersigned Board Member in 
November 2000, the veteran argued that the 30 percent 
evaluation did not reflect accurately the severity of his 
left upper extremity symptomatology.  He indicated that he 
experienced numbness and pain in his left elbow, hand and 
fingers, limitation of motion of the left arm, difficulty 
grasping and holding on to objects and lifting heavy objects 
(weighing at least 30 pounds), a need to take prescription 
pain pills to alleviate the pain, and a tendency to 
overcompensate for that pain by excessively using his right 
upper extremity.  The veteran's representative argued that 
the veteran's disability should be evaluated under three 
different rating codes, including 8510, 8511, and 8512, 
because the veteran had neuropathy not only in his shoulder, 
but also in his elbow, hands and fingers.  As the veteran has 
not established service connection for disability of the 
middle or lower radicular nerve groups which may warrant 
separate ratings, the Board will only consider the disability 
for which service connection has been established.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the rating 
schedule.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2001).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the RO assigned the veteran's left upper 
extremity disability a 30 percent evaluation pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code (DC) 8510.  
The codes pertaining to neurological disability involving an 
upper extremity, or diseases of the peripheral nerve include, 
in part, DC 8510, which governs the upper radicular group, DC 
8511, which governs the middle radicular group, DC 8512, 
which governs the lower radicular group, and DC 8513, which 
governs all radicular groups.

In determining the degree of functional impairment caused by 
an upper extremity disability, an adjudicator must focus on 
whether the disability at issue involves the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major.  
Handedness for the purpose of a dominant evaluation will be 
determined by the evidence of record.  38 C.F.R. § 4.69 
(2001).

In this case, the evidence of record establishes that the 
veteran is right hand dominant.  Therefore, the disability at 
issue involves the veteran's minor extremity.  Under DC 8510, 
a 30 percent evaluation is assignable for moderate incomplete 
paralysis of the minor upper, middle or lower radicular 
group.  A 40 percent evaluation is assignable for severe 
incomplete paralysis of the minor upper radicular group.  A 
60 percent evaluation is assignable for compete paralysis of 
the minor upper radicular group.  Under DC 8513, ratings 
ranging from 20 percent to 80 percent are assignable for 
varying degrees of paralysis of all minor radicular groups, 
but as noted above, service connection has not been 
established for all radicular groups. 38 C.F.R. § 4.124a, DCs 
8510, 8513 (2001).

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124(a) (2001).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete paralysis.  38 C.F.R. § 
4.123 (2001).

In this case, the Board finds that the veteran's left upper 
extremity disability picture more nearly approximates the 
criteria for the 30 percent evaluation that is currently 
assigned.  As explained in greater detail below, this 
disability has most recently manifested as atrophy of the 
supraspinatus, bicep and tricep muscles, tenderness over the 
supraclavicular area, decreased reflexes, hypersensitivity 
around the scapular nerve on the lateral surface of the upper 
arm, and decreased left shoulder strength.  There is no 
medical evidence of record establishing that these symptoms 
are sufficiently severe as to constitute more than moderate 
incomplete paralysis of the upper radicular group.

As previously indicated, in service, the veteran was 
diagnosed with neuropathy of the left shoulder and arm.  
Following discharge, in April 1953, the veteran underwent a 
VA examination, during which an examiner noted atrophy of the 
supraspinatus and infraspinatus muscles on the left, weakness 
in the left upper extremity, a left upper extremity that was 
one half inch smaller in circumference than the right upper 
extremity, and difficulty abducting and rotating the left 
arm.  The examiner diagnosed neuropathy of the left scapular 
nerve manifested by atrophy of the supraspinatus and 
infraspinatus muscles of the left shoulder.  

From the date of this examination to 1998, the veteran 
received no treatment for his disability.  In July 1999, he 
filed a claim for an increased evaluation for this 
disability.  In conjunction with the claim, the RO afforded 
the veteran another VA examination of the peripheral nerves 
in August 1999.  During this examination, the examiner noted 
weakness in the left deltoid, fingers, pronators and 
supinators of the left arm (more pronounced in the fingers 
than in the proximal arm).  The examiner described this 
weakness as 4+/5+ and indicated that the veteran still had 
function of his left arm, no numbness and good sensation.   

In a letter dated April 2001, Greg T. Jones, M.D., an 
orthopedist, wrote that the veteran had left upper extremity 
problems, including atrophy of the supraspinatus and 
infraspinatus within the fossa on the posterior aspect of the 
scapula, crepitant and abnormal range of motion related to 
the foregoing, weakness, particularly with external rotation, 
and other rotator cuff parameters.  Dr. Jones concluded that 
the findings were static, significant in character and 
limited the veteran's ability to use his arm in a stressful 
or strenuous fashion.   

The veteran underwent another VA examination in November 
2001.  On this date, the examiner noted that the veteran had 
decreased hand strength bilaterally (more marked on the 
left), he was able to make a fist, but had difficulty 
accomplishing certain tasks such as tying shoes, fastening 
buttons, and picking up and grasping a pen, atrophy of the 
supraspinatus, bicep and tricep muscles, bilaterally 
(particularly on the left), tenderness over the 
supraclavicular area on the left, somewhat decreased reflexes 
on the left, and sensory that was somewhat hyperactive around 
the scapular nerve on the lateral surface of the upper arm.  
The examiner also noted that the veteran had basically full 
range of motion of the left shoulder.  The examiner concluded 
that the veteran had atrophy of the muscles as well as 
increased sensation, which were indicative of a neuropathic-
type disorder.   

The veteran sought VA outpatient treatment from 1999 to 2001, 
but during visits, he did not complain of symptoms associated 
with his left upper extremity disability.  He expressed 
complaints associated with his neck, but no examiner 
attributed these complaints to the veteran's left upper 
extremity disability. 

According to the veteran's statements, symptoms of his left 
upper extremity disability are sufficiently severe as to 
warrant the assignment of an evaluation in excess of 30 
percent.  According to the objective evidence of record, 
however, these symptoms do not cause more than moderate 
incomplete paralysis.  The symptoms that physicians have most 
often associated with the veteran's left shoulder/upper arm 
disability include atrophy, tenderness, decreased reflexes 
and strength (weakness), and hypersensitivity.  (Although in 
April 2001, the private physician noted that the veteran also 
had limitation of motion of the left arm, during the most 
recent VA examination in November 2001, the veteran exhibited 
basically full range of motion.)  One physician has described 
the veteran's weakness as 4+/5+, which is minimally 
disabling, and another physician has indicated that the 
veteran's disability merely limits his ability to use his arm 
in a strenuous manner.  To the extent the veteran's left arm 
exhibits some weakness which makes some tasks more difficult 
to accomplish, the Board also finds that this symptomatology 
is contemplated in the current rating as the veteran is still 
able to complete such tasks.  Tasks such as tying his shoe, 
fastening buttons, and grasping a pen which the veteran 
accomplished with difficulty on VA examination in November 
2001 clearly also involve the hand and fingers and not only 
did the VA examiner in August 1999 indicate that the weakness 
was more pronounced in the fingers than in the proximal arm, 
the November 2001 examiner noted decreased hand strength in 
both the left and right hand.  No physician has indicated 
that the veteran's service-connected disability of neuropathy 
of the scapula disability at issue is the sole cause of such 
symptomatology or that the veteran's left scapula neuropathy 
alone extensively limits the veteran's ability to function.  
Clearly, the aforementioned symptoms are already contemplated 
in the 30 percent evaluation that is assigned the veteran's 
disability under DC 8510.  

As to other potentially relevant diagnostic codes, the Board 
notes that based on the above evidence the veteran would not 
warrant a rating in excess of 30 percent for limitation of 
motion, even taking into account functional loss due to pain 
or other pathology or during flare-ups, as 30 percent is the 
maximum rating permitted under DC 5201.  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, DC 5201 (2001).  The Board also notes that 
the diagnostic codes governing the ratings of muscle injuries 
would not afford the veteran a higher rating as the maximum 
ratings under those codes which would be for severe muscle 
injury to certain muscle groups in a minor extremity 
contemplates either at most a 20 percent or a 30 percent 
rating.  38 C.F.R. § 4.73, DCs 5301, 5302, 5303, 5304, 5305, 
5306 (2001).  Thus, a higher rating would not be afforded the 
veteran under on of those DCs.

Based on the findings noted above, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 30 percent for 
neuropathy of the left scapular nerve.  In reaching its 
decision, the Board considered the complete history of the 
disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2001).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there was no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.

The Board also concludes that the schedular criteria are 
adequate to evaluate the veteran's disability.  At the 
November 2000 hearing held before the undersigned Board 
Member, the veteran intimated otherwise by asserting that he 
would not have retired at age 70 were it not for his service-
connected disability.  First, while the veteran's work on a 
cleanup line might very well have affected his left upper 
extremity prior to retirement, there is no evidence of record 
establishing that the veteran's left upper extremity 
disability caused marked interference with his employment 
(i.e., beyond that contemplated in the assigned evaluation).  
There is also no evidence that the disability now causes such 
interference.  During the November 2000 hearing, the veteran 
testified that, since retirement, he had secured a job 
performing light maintenance work, and because that job did 
not involve heavy lifting, his disability did not interfere 
with the performance of his duties.  Second, the evidence 
does not establish that the veteran's disability necessitates 
frequent periods of hospitalization.  In light of these 
facts, the veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for neuropathy of the 
left scapular nerve is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

